Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed November 23, 2021 and the correspondence received through January 7, 2022.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 11,182,831 (the ’831 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 1-20 are disclosed by claims 1-20 of the ’831 patent.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Winters (U.S. Pub. No. 2011/0231305 A1) in view of Navin et al. (U.S. Pub. No. 2015/0181268 A1) (hereinafter “Navin”) and further in view of Schoen et al. (U.S. Pub. No. 2011/0231240 A1) (hereinafter “Schoen”).

Claims 1, 9, and 16: Winters, as shown, discloses the following limitations:
at a server system having one or more processors and memory storing instructions for execution by the one or more processors (see at least ¶ [0243]: server computer (e.g., the portal (143), the advertisement server (201), and/or the merchant website (203)); see also at least ¶ [0048]): 
embedding a first executable code corresponding to a first pixel in a version of a webpage (see at least ¶ [0328]: when the web pages are loaded in a web browser, the reference to the portal (143)—i.e., first executable code—causes the web browser to visit the portal (143) (e.g., to obtain a single-pixel image, a transparent image, a logo, a script, etc.). The portal (143) can use a browser cookie to track the online activities of the user (101) across a set of different websites, including a website of the portal (143). In one embodiment, the portal (143) directly associates the browser cookie of the user (101) with the consumer account (146) of the user (101) (e.g., via a registration process). Once the user (101) is registered with the portal (143) of the transaction handler (103), the user tracker (113) allows the portal (143) to track the online activities of the user (101) of the consumer account (146) across a set of different websites that are configured to include a reference to the portal (143); see also at least ¶¶ [0232], [0239], and [0362]); 
providing the version of the webpage for loading by a client device, in response to a request from the client device for the webpage (see at least ¶ [0328]: web pages are loaded in a web browser of a client device; see also at least ¶ [0328]), wherein: 
rendering of the first pixel while loading the version of the webpage by the client device triggers execution of the first executable code by the client device (see at least ¶ [0328]; see also at least ¶¶ [0232] and [0239]); 
execution of the first executable code by the client device signals an advertising platform, distinct from the server system (see at least ¶ [0331]: after the users (101) who have visited the website of the merchant are identified, the transaction handler (103) can exclude the identified users (101) from a set of users (101); see also at least ¶ [0239]: the advertisement (205) is provided by an advertisement server (201) that is distinct and separate from the portal (143). For example, the advertisement server (201) may be operated by a third party advertisement network, a search engine, a social networking website, an online marketplace, etc.; see also at least ¶¶ [0071] and [0368]), […], to forgo providing one or more advertisements, for a service associated with the server system, to the client device (see at least ¶ [0071]: an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter—i.e., exclude and forgo providing specific data—and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement; the Examiner notes that “to forgo providing one or more advertisements” per Applicant’s specification at ¶ [0036] includes providing advertisements from another campaign).

On page 11 of the PTAB Decision dated April 27, 2021 (hereinafter “Decision”) in priority application 15/377,921, the PTAB noted the following regarding the disclosure of Winters regarding similar features as those presently claimed:
For the foregoing reasons, we are not persuaded by Examiner’s assertion that Winters meets the structural and temporal requirements of Appellant’s claimed invention, because Winters’ portal reference, “is already embedded in the webpage that the user’s browser receives” and“[o]nly after being received by the browser and ‘[w]|hen the web pages are loaded in a web browser’ will these references to the portal cause ‘the web browser to visit the portal” (Ans. 7 (citing Winters ¶ 328)). Rather, as Appellant persuasively argues, the articulated combination of Winters and Schoen does not disclose all of the limitations of claim 1 because: (1) Winter’s portal reference is not the “executable code” recited in Appellant’s claims, but rather a reference to a portal where such code can be obtained; and (2) that portal code is obtained after the webpage is received and, therefore, is not “embedded in the webpage” prior to the webpage being provided to the client device.

To the extent that, in accordance with the Decision, Winters does not explicitly disclose that its “reference” is executable code already present in the webpage (despite Winters’s disclosure of the use of tracking pixels at, e.g., ¶ [0328]), Navin, as shown, explicitly teaches how tracking pixels would function as the “reference” in Winters (see at least ¶ [0088]: the website 222 serves a web page that includes a URL in an HTML tag (e.g., an IMG, IFRAME, or FRAME tag) that causes the web browser 202 to send a request to the ad exchange 726 or the SSP 724. Because such tags on web page 204 are usually invisible to the user 180, they are called “tracking pixels”; see also at least ¶¶ [0089]-[0090]: for example, the web page 204 from website 222 may contain the following tracking pixel HTML tag: <IFRAME SRC=”http://example.adex.com/pixel”/>; see also at least ¶ [0091]-[0092]: the iframe tag above may cause the web browser 202 to download a web page from the ad exchange 726 containing one or more HTML tags that cause the web browser 202 to send a request to an advertisement targeting server 150. For example, the request may be: <IMG SRC=”http://example.adex.com/pixel?buyer=advertisementtargetingserver150” width=1 height=1/>; see also at least ¶¶ [0093]-[0096]: alternatively, website 222 may directly contain the above IMG tag without first loading an iframe or frame from the ad exchange 726 or the SSP 724. The IMG tag above may cause the web browser 202 to send a request to the ad exchange 726 or a SSP 724. For example, the request may be: 
GET/pixel?buyer=advertisementtargetingserver150 HTTP/1.1
Host: example.adex.com 
Cookie: user=user180 
where user180 represents a user ID for user 180, and advertisementtargetserver150 may be mapped by the advertisement targeting server 150 to the ad exchange 726. For the purposes of illustration, the advertisement targeting server may have previously provided to the ad exchange 726 or SSP 724 the following URL: http://example.adtargetingserver150.com/pixel; see also at least ¶¶ [0098]-[0104]. In Navin, and IMG HTML tag—i.e., executable code—is placed in a webpage before being sent to the client’s browser. When the browser interprets the webpage and tries to render the image specified by the IMG tag, it executes the IMG tag, which causes “the web browser 202 to send a request to an advertisement targeting server 150.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine or use the techniques for pixel tracking taught by Navin with the systems and methods to identify spending patterns disclosed by Winters, because Navin teaches at ¶ [0007] that its techniques address a known problem that “the advertiser may have trouble identifying which televisions and/or client devices are associated with the user at a given time.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for pixel tracking taught by Navin with the systems and methods to identify spending patterns disclosed by Winters, because the claimed invention is merely a combination of old elements (the techniques for pixel tracking taught by Navin and the systems and methods to identify spending patterns disclosed by Winters), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Winters does not explicitly disclose, but Schoen, as shown, teaches the following limitations:
signal[s] an advertising platform […] without communicating with the server system and without receiving any request from the advertising platform (see at least ¶ [0023]: third-party websites—i.e., the server system—tailor advertisement campaigns or utilize tailored advertisement campaigns that include advertisements to be rendered and displayed to users of the social network system—i.e., an advertising platform; see also at least ¶ [0024]: the social network system receives messages from these third-party websites that communicate the actions taken by users while in the third-party websites. The conversion page includes a conversion tracking tag which may be a code snippet or segment (e.g., one or more of JavaScript and HTML) that is configured to, when the conversion page is executed or rendered by the user’s client device, to make a call or transmit a request or message to the social network system to inform the social network system of the particular action. In particular embodiments, an executable JavaScript code snippet may cause a tracking pixel to be generated in the conversion page. Alternately, an iFrame, <img> tag or other HTML code may be used to generate such a tracking pixel. The tracking pixel may then be communicated to the social network system—i.e., without receiving any request from the advertising platform—as a result of executing the code snippet; see also at least ¶ [0030]: third-party websites generate conversion tracking tags specific to the respective advertiser. As used in Schoen, a “conversion” may refer to an action, especially an action taken on or at a third-party website; see also at least ¶¶ [0029] and [0031]-[0032]; the Examiner notes that “without communicating with the server system” as claimed is interpreted as the signal to the advertising platform is not communicated to the server, but not the requirement that there be NO communication at all with the server).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for tracking users across domains taught by Schoen with the systems and methods to identify spending patterns disclosed by Winters (as modified by Navin), because Schoen teaches “presenting advertising to users (users of the social network system or system) that is more effective than traditional targeted online advertising by using the information it obtains about its user's actions, and particularly actions taken with respect to third-party websites” because it takes into account “actions taken by the user as well as potentially other user’s in the user’s network.” Schoen at ¶ [0021]. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for tracking users across domains taught by Schoen with the systems and methods to identify spending patterns disclosed by Winters (as modified by Navin), because the claimed invention is merely a combination of old elements (the techniques for tracking users across domains taught by Schoen, the techniques for pixel tracking taught by Navin, and the systems and methods to identify spending patterns disclosed by Winters), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2 and 17: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
adding the client device to a list of client devices that are ineligible to receive advertisements for the service from the advertising platform (see at least ¶ [0071]: an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter—i.e., exclude and forgo providing specific data such as advertising—and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement; see also at least ¶ [0091]: the browser cookie that identifies the user (101) in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user (101) in account data (111), such as the account number (302) of a financial payment card of the user (101) or the account information (142) of the account identification device (141) of the user (101). In one embodiment, the identifier of the user (101) can be uniquely identified via matching IP address, timestamp, cookie ID and/or other user data (125) observed by the user tracker (113); see also at least ¶ [0085]).

Claims 3, 11, and 18: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein execution of the first executable code by the client device provides one or more identifiers associated with the client device to the advertising platform (see at least ¶ [0071]: an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement; see also at least ¶ [0091]: the browser cookie that identifies the user (101) in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user (101) in account data (111), such as the account number (302) of a financial payment card of the user (101) or the account information (142) of the account identification device (141) of the user (101). In one embodiment, the identifier of the user (101) can be uniquely identified via matching IP address, timestamp, cookie ID and/or other user data (125) observed by the user tracker (113); see also at least ¶ [0085]: these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113)).

Claims 4, 10, and 19: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein execution of the first executable code by the client device prompts the advertising platform to provide a cookie to the client device, the cookie comprising an identifier (see at least ¶ [0091]: the browser cookie that identifies the user (101) in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user (101) in account data (111), such as the account number (302) of a financial payment card of the user (101) or the account information (142) of the account identification device (141) of the user (101). In one embodiment, the identifier of the user (101) can be uniquely identified via matching IP address, timestamp, cookie ID and/or other user data (125) observed by the user tracker (113); see also at least ¶ [0085]: these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113)).

Claims 5, 12, and 20: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein the request is a first request of a plurality of requests for the webpage received from the client device over a period of time and the version is a first version of the webpage (see at least ¶ [0328]: when the web pages are loaded in a web browser, the reference to the portal (143) causes the web browser to visit the portal (143) (e.g., to obtain a single-pixel image, a transparent image, a logo, a script, etc.—each of which can be considered a first code). The portal (143) can use a browser cookie to track the online activities of the user (101) across a set of different websites, including a website of the portal (143). In one embodiment, the portal (143) directly associates the browser cookie of the user (101) with the consumer account (146) of the user (101) (e.g., via a registration process). Once the user (101) is registered with the portal (143) of the transaction handler (103), the user tracker (113) allows the portal (143) to track the online activities of the user (101) of the consumer account (146) across a set of different websites that are configured to include a reference to the portal (143); see also at least ¶¶ [0232], [0239], and [0362]), 
the method further comprising, at the server system: 
providing a second version of the webpage to the client device in response to additional requests of the plurality of requests received from the client device over the period of time, wherein the second version does not include the first executable code (see at least ¶ [0182]: the transaction handler (103) communicates with transaction terminals (e.g., 105) to setup, customize, and/or update offers—i.e., different advertisements and not the previously delivered ones with tracking pixels—based on market focus, product categories, service categories, targeted consumer demographics, etc.; see also at least ¶ [0232]: the browser cookie is to remain valid on the point of interaction (107) until a different user (101) is authenticated via a different username and password. When the different user is authenticated, the tracking pixels, tags, cookies, etc. are updated—i.e., are not the previous first and second codes—to reflect the changed user identifier; see also at least ¶¶ [0060], [0071], [0079], [0106], [0109], [0183], [0275], [0278], [0331], [0363], and [0440]).

Claim 6: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein: the first request is an initial request during the period of time (see at least ¶¶ [0232], [0239], [0328], and [0362]); and 
the additional requests are subsequent requests during the period of time (see at least ¶ [0182]: the transaction handler (103) communicates with transaction terminals (e.g., 105) to setup, customize, and/or update offers—i.e., different advertisements and not the previously delivered ones with tracking pixels—based on market focus, product categories, service categories, targeted consumer demographics, etc.; see also at least ¶ [0232]: the browser cookie is to remain valid on the point of interaction (107) until a different user (101) is authenticated via a different username and password. When the different user is authenticated, the tracking pixels, tags, cookies, etc. are updated—i.e., are not the previous first and second codes—to reflect the changed user identifier; see also at least ¶¶ [0060], [0071], [0079], [0106], [0109], [0183], [0275], [0278], [0331], [0363], and [0440]).

Claim 7: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
at the server system: 
providing the version of the webpage for loading by a plurality of client devices, in response to respective requests from the plurality of client devices for the webpage (see at least ¶ [0328]: when the web pages are loaded in a web browser, the reference to the portal (143) causes the web browser to visit the portal (143) (e.g., to obtain a single-pixel image, a transparent image, a logo, a script, etc.—each of which can be considered a first code). The portal (143) can use a browser cookie to track the online activities of the user (101) across a set of different websites, including a website of the portal (143). In one embodiment, the portal (143) directly associates the browser cookie of the user (101) with the consumer account (146) of the user (101) (e.g., via a registration process). Once the user (101) is registered with the portal (143) of the transaction handler (103), the user tracker (113) allows the portal (143) to track the online activities of the user (101) of the consumer account (146) across a set of different websites that are configured to include a reference to the portal (143); see also at least ¶¶ [0232], [0239], and [0362]), 
wherein: 
loading of the version of the webpage by the plurality of client devices triggers execution of the first executable code by the plurality of client devices (see at least ¶ [0328]; see also at least ¶¶ [0232] and [0239]); and 
execution of the first executable code by the plurality of client devices signals the advertising platform to forgo providing one or more advertisements for the service associated with the server system to the plurality of client devices (see at least ¶ [0331]: after the users (101) who have visited the website of the merchant are identified, the transaction handler (103) can exclude the identified users (101) from a set of users (101); see also at least ¶ [0239]: the advertisement (205) is provided by an advertisement server (201) that is distinct and separate from the portal (143). For example, the advertisement server (201) may be operated by a third party advertisement network, a search engine, a social networking website, an online marketplace, etc.; see also at least ¶ [0071]: an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter—i.e., exclude and forgo providing specific data—and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement).

Claims 8 and 15: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
wherein: 
the service associated with the server system is a social media platform (see at least ¶ [0239]: the advertisement server (201) may be operated by a third party advertisement net- work, a search engine, a social networking website, an online marketplace, etc.; see also at least ¶ [0103]: the correlation result (123) can be used to adjust or prioritize advertisement placement on a website, a search engine, a social networking site, an online marketplace, or the like); and 
the webpage is a homepage of the social media platform (see at least FIGS. 17-21, which depict the webpage being implemented as a homepage in the social media platform).

Claim 13: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
receiving the first version of the webpage comprising receiving a first instance of the first version of the webpage during a period of time (see at least ¶¶ [0232], [0239], [0328], and [0362]);
receiving the one or more instances of the second version of the webpage is performed during the period of time (see at least ¶ [0182]: the transaction handler (103) communicates with transaction terminals (e.g., 105) to setup, customize, and/or update offers—i.e., different advertisements and not the previously delivered ones with tracking pixels—based on market focus, product categories, service categories, targeted consumer demographics, etc.; see also at least ¶ [0232]: the browser cookie is to remain valid on the point of interaction (107) until a different user (101) is authenticated via a different username and password. When the different user is authenticated, the tracking pixels, tags, cookies, etc. are updated—i.e., are not the previous first and second codes—to reflect the changed user identifier; see also at least ¶¶ [0060], [0071], [0079], [0106], [0109], [0183], [0275], [0278], [0331], [0363], and [0440]); and 
the method further comprises, after expiration of the period of time (see also at least ¶ [0232]: the browser cookie is to remain valid on the point of interaction (107) until a different user (101) is authenticated via a different username and password):
sending a new request for the webpage to the server system in response to detecting a new user request for the webpage (see also at least ¶ [0232]: the browser cookie is to remain valid on the point of interaction (107) until a different user (101) is authenticated via a different username and password; see also at least ¶¶ [0060], [0071], [0079], [0106], [0109], [0182]-[0183], [0275], [0278], [0331], [0363], and [0440]), and
in response to the new request, receiving a second instance of the first version of the webpage (see at least ¶¶ [0232], [0239], [0328], and [0362]. When the first user logs in again, the first user receives the first version of the page).

Claim 14: The combination of Winters, Navin, and Schoen teaches the limitations as shown in the rejections above. Further, Winters, as shown, discloses the following limitations:
receiving the first instance of the first version of the webpage is performed in response to an initial user request for the webpage during the period of time (see at least ¶¶ [0232], [0239], [0328], and [0362]); and
the one or more additional requests are subsequent to the initial user request during the period of time (see at least ¶ [0182]: the transaction handler (103) communicates with transaction terminals (e.g., 105) to setup, customize, and/or update offers—i.e., different advertisements and not the previously delivered ones with tracking pixels—based on market focus, product categories, service categories, targeted consumer demographics, etc.; see also at least ¶ [0232]: the browser cookie is to remain valid on the point of interaction (107) until a different user (101) is authenticated via a different username and password. When the different user is authenticated, the tracking pixels, tags, cookies, etc. are updated—i.e., are not the previous first and second codes—to reflect the changed user identifier; see also at least ¶¶ [0060], [0071], [0079], [0106], [0109], [0183], [0275], [0278], [0331], [0363], and [0440]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to online tracking for targeted advertising.
Wei et al. (U.S. Pub. No. 2015/0088975 A1) (handing a cookie from a server by an intermediary between the server a client);
Govindarajan et al. (U.S. Pub. No. 2014/0324525 A1) (analyzing career site view information);
Martin et al. (“Hidden surveillance by Web sites: Web bugs in contemporary use,” Commun. ACM 46, 12 (December 2003), pp. 258-264, 2003);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622